PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                   No. 17-1585


GENERAL INSURANCE COMPANY OF AMERICA,

         Plaintiff,

THE WALTER E. CAMPBELL COMPANY, INC.

         Defendant and Third Party Plaintiff – Appellant,
v.

UNITED STATES FIRE INSURANCE COMPANY; ST. PAUL FIRE &
MARINE INSURANCE COMPANY,

         Defendants – Appellees,

and

NATIONAL INDEMNITY COMPANY; FEDERAL INSURANCE COMPANY;
CRUM & FORSTER CORPORATION; PENNSYLVANIA
MANUFACTURERS ASSOCIATION INSURANCE COMPANY; THE
CONTINENTAL INSURANCE COMPANY,

         Defendants,

THE HARTFORD FINANCIAL SERVICES GROUP, INC.,

         Defendant and Third Party Plaintiff,

THE TRAVELERS INDEMNITY COMPANY; PROPERTY & CASUALTY
INSURANCE GUARANTY CORPORATION,

         Defendant and Third Party Defendant.
Appeal from the United States District Court for the District of Maryland, at Baltimore.
William M. Nickerson, Senior District Judge. (1:12-cv-03307-WMN)


Argued: January 23, 2018                                       Decided: March 26, 2018
                               Amended: March 28, 2018


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by published opinion. Judge Wynn wrote the opinion, in which Judge
Wilkinson and Judge Agee joined.


ARGUED: Bryan Michael Killian, MORGAN, LEWIS & BOCKIUS LLP, Washington,
D.C., for Appellant. Harry Lee, STEPTOE & JOHNSON LLP, Washington, D.C., for
Appellees. ON BRIEF: Jeffrey S. Raskin, San Francisco, California, William B. Nes,
MORGAN, LEWIS & BOCKIUS LLP, Washington, D.C., for Appellant. Catherine
Cockerham, STEPTOE & JOHNSON LLP, Washington, D.C., for Appellee St. Paul Fire
and Marine Insurance Company. William P. Shelley, Jacob C. Cohn, GORDON &
REES SCULLY MANSUKHANI LLP, Philadelphia, Pennsylvania, for Appellee United
States Fire Insurance Company.




                                            2
WYNN, Circuit Judge:

      This insurance coverage dispute involves the applicability of two insurers’ policies

to past, pending, and future asbestos-related bodily injury claims against the Walter E.

Campbell Company (“WECCO”), the insured. WECCO appeals several rulings by the

U.S. District Court for the District of Maryland against WECCO and in favor of United

States Fire Insurance Company (“U.S. Fire”) and St. Paul Fire & Marine Insurance

Company (“St. Paul,” and collectively with U.S. Fire, the “Insurers”).

      The main questions at issue in this appeal—concerning both the scope and limit of

the Insurers’ duties to defend and indemnify WECCO—were answered over a decade ago

by this Court in In re Wallace & Gale Co., 385 F.3d 820, 833–34 (4th Cir. 2004).

Unsatisfied with our precedent and the effect it would have on its cause of action,

WECCO asks us to either consider these questions anew or certify them to the Maryland

Court of Appeals. For reasons stated below, we decline to do either.



                                           I.

                                           A.

      For decades, WECCO—a now-defunct Maryland corporation—handled, sold,

installed, disturbed, and removed insulation materials containing asbestos. By 1972,

WECCO ceased the sale and use of asbestos-containing products in its operations.

      Since the mid-1980s, numerous individuals have sued WECCO alleging asbestos-

related bodily injury stemming from WECCO’s operations. From at least 1960 and

through 1985, WECCO purchased and maintained comprehensive general liability

                                            3
insurance policies from several insurers, including St. Paul and U.S. Fire. Pursuant to

those policies, St. Paul, U.S. Fire, and other insurers defended and indemnified WECCO

against hundreds of asbestos-related bodily injury claims, paying claimants more than

$60 million on WECCO’s behalf over several decades. However, though many claims

against WECCO remain pending, the Insurers now contend that, based on the aggregate

liability limits set forth in their policies with WECCO, they no longer are contractually

obligated to defend and indemnify WECCO against such claims.

       The policies WECCO entered into with the Insurers are, for purposes of this

appeal, nearly identical with respect to the type of coverage provided.          Generally

speaking, the policies differentiate between (1) claims involving bodily injuries that fall

within the policies’ “completed operations hazard” and “products hazard” and (2) claims

involving bodily injuries that fall outside those hazards—often referred to as “operations”

claims.

       Both WECCO and the Insurers rely on one particular policy, issued by U.S. Fire,

as an exemplar for the typical language contained in each policy. This policy, like the

others, first provides that it “applies only to bodily injury . . . which occurs during the

policy period.” J.A. 938 (emphasis added). The policy further provides that:

       [t]he Company will pay on behalf of the insured all sums which the insured
       shall become legally obligated to pay as damages because of bodily injury
       . . . to which this insurance applies, . . . arising out of the ownership,
       maintenance or use of the insured premises and all operations necessary or
       incidental to the business of the named insured conducted at or from the
       insured premises . . . , but the Company shall not be obligated to pay any
       claim or judgment or to defend any suit after the applicable limit of the
       Company’s liability has been exhausted by payment of judgments or
       settlements.

                                            4
Id. at 941 (emphasis added). Not all claims are subject to the same “applicable limit,”

however. In particular, the policy imposes an aggregate limit on the insurer’s obligation

to indemnify WECCO for claims that fall within the completed-operations and products

hazards. The “completed operations” hazard is defined, in relevant part, to include:

       bodily injury . . . arising out of operations . . . , but only if the bodily injury
       . . . occurs after such operations have been completed or abandoned and
       occurs away from premises owned by or rented to the named insured.
       “Operations” include materials, parts or equipment furnished in connection
       therewith.

Id. at 947 (emphasis added). And the “products hazard” is defined, in relevant part, to

include:

       bodily injury . . . arising out of the named insured’s products . . . , but only
       if the bodily injury . . . occurs away from premises owned by or rented to
       the named insured and after physical possession of such products has been
       relinquished to others.

Id. With respect to these two hazards, the policy provides that “the total liability of the

Company for all damages because of (1) all bodily injury included within the completed

operations hazard and (2) all bodily injury included within the products hazard shall not

exceed” the aggregate limit set forth in the policy. Id. at 948.

       Accordingly, claims involving bodily injuries that fall under the completed-

operations and products hazards are subject to an aggregate limit. Every dollar the

insurer pays out to indemnify WECCO against such claims counts against the policy’s

aggregate limit. Once the aggregate limit is reached, the insurer is no longer obligated to

defend and indemnify WECCO for completed-operations and products hazard claims.

On the other hand, operations claims—that is, bodily injury claims that do not constitute

                                               5
completed-operations or products hazards—are subject only to a “per occurrence” limit,

meaning that there is no aggregate limit on the insurer’s obligation to defend and

indemnify WECCO against operations claims.

       WECCO and the Insurers disagree as to how to properly classify past, pending,

and future bodily injury claims against WECCO. Specifically, WECCO contends that the

Insurers have mischaracterized settled operations claims as settled completed-operations

claims, resulting in a premature exhaustion of the policies’ aggregate limits for

completed-operations claims. Additionally, WECCO and the Insurers disagree over the

manner in which coverage liability should be allocated among WECCO and the multiple

insurance policies triggered by an asbestos-related bodily injury. 1

       In 2003, the Insurers notified WECCO that the aggregate limits contained in the

primary policies issued to WECCO had exhausted and that, as a result, the Insurers were

no longer obligated to defend or indemnify WECCO under these policies. However, the

Insurers continued to defend and indemnify WECCO under their umbrella/excess policies

until U.S. Fire stopped in January 2009—after notifying WECCO that it had fully


       1
         WECCO and the Insurers agree that under Maryland law, “asbestos-related
injury begins with exposure, carries forward while the asbestos fibers are in residence and
continues through to manifestation of the disease.” In re Wallace & Gale Co., 385 F.3d
at 828 (quoting In re Wallace & Gale Co., 275 B.R. 223, 238 (D. Md. 2002), modified in
part on other grounds, 284 B.R. 557 (D. Md. 2002)). In other words, exposure to
asbestos can cause a continuing, long-lasting “injury” that begins with the exposure and
generally ends with the manifestation of an asbestos-related disease. See Keene Corp. v.
Ins. Co. of N. Am., 667 F.2d 1034, 1038 n.3 (D.C. Cir. 1981). Accordingly, an asbestos-
related bodily injury may—and almost always does—span and trigger coverage across
multiple insurance policies.


                                              6
exhausted the aggregate limits contained in its umbrella/excess policies—and St. Paul

stopped in June 2013—after doing the same.

       Despite receiving these notices, WECCO never challenged the Insurers’ assertion

that their policies’ aggregate limits were exhausted until the instant action.

                                             B.

       In November 2012, one of WECCO’s insurers, General Insurance Company of

America (“General Insurance”), brought a declaratory judgment action in the U.S.

District Court for the District of Maryland against WECCO and several of WECCO’s

other insurers, including St. Paul and U.S. Fire. General Insurance asserted that (1) all

the claims it had settled on behalf of WECCO fell under its policies’ completed-

operations hazards; (2) the hazards’ aggregate limits had been exhausted; and (3)

WECCO’s other insurers were not paying their pro rata share of the liabilities arising

from the asbestos claims against WECCO. Accordingly, General Insurance sought, inter

alia, a judicial declaration stating that it had fulfilled all of its obligations to WECCO and

thus was no longer liable to defend or indemnify WECCO for any pending or future

bodily injury claims. The insurer-defendants, including St. Paul and U.S. Fire, filed

answers to General Insurance’s complaint; many also asserted counterclaims and cross-

claims with the intent of absolving themselves of any further obligation to indemnify

WECCO for asbestos-related bodily injury claims.

       WECCO responded to General Insurance’s suit by filing a parallel action in the

Superior Court of the District of Columbia, alleging that District of Columbia law, not

Maryland law, applied to the coverage disputes. WECCO admits that it initiated the

                                              7
District of Columbia action solely as an attempt to avoid the district court’s application of

this Court’s decision in In re Wallace & Gale, 385 F.3d 820 (4th Cir. 2004). In Wallace

& Gale, this Court held that, under Maryland law, the completed-operations hazard found

in policies similar to the ones at issue here encompass any bodily injury claim in which

the claimant was injured by asbestos exposure attributable to an operation that the insured

completed prior to the start of the policy period. 385 F.3d at 833–34. WECCO’s District

of Columbia action was subsequently removed to federal court, remanded back to state

court, removed again, remanded again, and finally stayed by the state court during the

pendency of this action.

       After its state-court action was stayed, WECCO filed a counterclaim in these

proceedings against General Insurance and asserted cross-claims against the other

insurers, including St. Paul and U.S. Fire. WECCO subsequently settled with all of its

insurers except St. Paul and U.S. Fire. Accordingly, the only remaining parties to the

instant action—and this appeal, in particular—are St. Paul, U.S. Fire, and WECCO.

       The current dispute concerns several primary and umbrella/excess comprehensive

general liability coverage policies issued by the Insurers to WECCO between May 1,

1975, and April 1, 1983. During the proceedings below, WECCO and the Insurers

sought several judicial declarations related to the proper interpretation of the policies.

WECCO also brought a breach-of-contract action against the Insurers, alleging that they

“improperly allocated settled operations claims as settled completed operations claims,

and subjected those claims improperly to the aggregate limit of liability in their policies,”

which caused the policies’ aggregate limits of liability to exhaust prematurely. J.A.

                                             8
1232–33.    Extensive discovery ensued.       Following the conclusion of discovery, the

district court issued three separate orders granting partial summary judgment in favor of

the Insurers, including several declarations relevant to this appeal.

       First, in a May 2015 Memorandum and Order, the district court declared that

Maryland law governed the interpretation of the insurance policies issued to WECCO by

the Insurers. Gen. Ins. Co. of Am. v. Walter E. Campbell Co., 107 F. Supp. 3d 466, 473–

78 (D. Md. 2015). Next, relying on Wallace & Gale, the district court declared that,

under Maryland law, “[b]odily injury that occurs during an insurer’s policy period, and

that arises from an operation that concluded prior to the inception of the policy period,

falls within the ‘completed operations hazard’ of that policy and therefore is subject to

the aggregate limits of each such policy.” Id. at 473 (emphasis added). The practical

effect of this ruling was that bodily injury claims brought by individuals first exposed to

asbestos during WECCO operations that concluded prior to a policy’s effective date were

deemed completed-operations claims under that policy. Additionally, the district court

declared that, “[t]o avoid the application of the aggregate limit of any particular policy,

WECCO bears the burden of proving that the bodily injury that occurred during that

policy’s policy period arose from asbestos exposure during a WECCO operation that was

ongoing during such policy period.” Id.

       One year later, in a May 2016 Memorandum and Order, the district court once

again relied on Wallace & Gale in declaring that

       [a]ny indemnity obligation an insurer may have to WECCO with respect to
       an asbestos bodily injury suit is to be allocated pro rata based on such
       insurer’s triggered time on the risk as compared to the “Allocation Period,”

                                              9
       which is the entire period during which the claimant’s bodily injury
       occurred. The Allocation Period starts with the date of a claimant’s first
       WECCO-related exposure to asbestos and ends with the manifestation of
       the claimant’s asbestos-related disease, exclusive of any periods for which
       WECCO establishes that insurance for asbestos claims was commercially
       unavailable to WECCO for procurement.

Gen. Ins. Co. of Am. v. Walter E. Campbell Co., No. WMN-12-3307, 2016 WL 2756524,

at *5 n.5 (D. Md. May 12, 2016); see also id. at *6 (granting Insurers’ requested

declarations). In so doing, the district court rejected WECCO’s argument that, under the

language in the governing policies, each insurer was independently obligated to

indemnify WECCO for “all sums”—up to any applicable policy limit—WECCO was

liable to pay because of bodily injury that occurred during a policy period. In addition,

the district court declared that WECCO—not the Insurers—was liable for “all pro rata

shares of any judgment or settlement not allocable” to the Insurers, including, among

other things, “indemnity allocable to any period in the Allocation Period for which . . .

the insurance procured by WECCO was issued by one or more insurers that are

insolvent.” Id. at *5 n.6.

       Finally, in March 2017, the district court granted summary judgment to the

Insurers. Gen. Ins. Co. of Am. v. Walter E. Campbell Co., 241 F. Supp. 3d 578, 599 (D.

Md. 2017). In so doing, the district court resolved several dispositive issues relevant to

this appeal. First, the district court declared that St. Paul’s indemnity payments for

several claims alleged by WECCO to be mischaracterized were in fact properly

characterized as completed-operations claims and thus subject to the aggregate liability

limits for such claims. Id. at 586–87. In rendering this declaration, the district court


                                           10
relied on its finding, based on the “undisputed” evidence, that WECCO had ceased all

asbestos-related operations by 1972—years before any of St. Paul’s policies issued. Id.

Second, the district court declared that the aggregate limits of St. Paul’s policies had been

exhausted by the payments of those claims. Id. at 589. Third, and in the alternative, the

district court determined that the applicable three-year statute of limitations barred almost

all of WECCO’s breach-of-contract claims against the Insurers. Id. at 591–93.

       The district court entered a final judgment order on April 5, 2017. WECCO

timely appealed.



                                            II.

       We review de novo a district court’s grant or denial of a motion for summary

judgment, construing all facts and reasonable inferences therefrom in favor of the

nonmoving party. Bryan Bros. Inc. v. Cont’l Cas. Co., 660 F.3d 827, 830 (4th Cir. 2011).

“Because jurisdiction here was founded on diversity of citizenship, we apply the same

substantive law that a court in Maryland, the forum state, would apply if it were deciding

this case.” Pa. Nat’l Mut. Cas. Ins. Co. v. Roberts, 668 F.3d 106, 111 (4th Cir. 2012); see

also Perini/Tompkins Joint Venture v. Ace Am. Ins. Co., 738 F.3d 95, 100 (4th Cir. 2013)

(“In insurance contract disputes, Maryland follows the principle of lex loci contractus,

which applies the law of the jurisdiction where the contract was made.”). On appeal, the

parties agree that Maryland substantive law governs.

       WECCO contends that the district court erred when it (A) interpreted the

completed-operations hazard to apply to bodily injury stemming from an individual’s

                                             11
exposure to asbestos during a WECCO operation that was completed at the time the

insurance policy took effect, regardless of whether such operation was ongoing when the

individual was first exposed; (B) placed the burden on WECCO to prove that an asbestos-

related bodily injury claim is not subject to a policy’s aggregate limit; (C) determined that

St. Paul properly classified certain claims as “completed operations” claims; (D) declared

that the aggregate limits of St. Paul’s policies had been exhausted; and (E) concluded, in

the alternative, that most of WECCO’s breach-of-contract claims were time-barred. 2 We

affirm the district court’s judgment in its entirety, addressing each of WECCO’s

contentions in turn. 3

                                            A.

       WECCO’s primary argument on appeal is that the district court erred in declaring

that bodily injury that occurs during an insurer’s policy period but arises out of a

WECCO operation that concluded prior to the start of that policy period falls within the

policy’s completed-operations hazard and thus is subject to the policy’s completed-

operations hazard’s aggregate limit. In WECCO’s view, if a claimant was initially

injured by asbestos exposure arising out of a WECCO operation, the claim is properly


       2
         WECCO does not appeal the district court’s pro rata allocation of the Insurers’
obligations to indemnify WECCO for asbestos-related bodily injury claims. It asks only
that we certify this issue to the Maryland Court of Appeals.
       3
        We also deny WECCO’s motion to certify questions raised in its appeal to the
Maryland Court of Appeals, as our prior opinions interpreting Maryland law
unambiguously resolve these questions. Cf. Marshall v. James B. Nutter & Co., 758 F.3d
537, 540 n.2 (4th Cir. 2014).


                                             12
classified as an operations claim, regardless of whether the operation was ongoing or

completed at the time of the policy’s inception. Put differently, WECCO argues that the

completed-operations hazard applies only in situations in which the starting point of a

claimant’s bodily injury occurred after WECCO operations completed. We disagree.

       Boiled down to its core, WECCO’s argument amounts to an attempt to re-litigate

this Court’s holding in Wallace & Gale. There, this Court applied Maryland law and

interpreted the terms of various insurance policies issued to the Wallace & Gale

Company—a company that, like WECCO, for decades supplied and installed asbestos-

containing insulation materials. 385 F.3d at 823–25. And, like WECCO, the plaintiffs in

Wallace & Gale argued that, under the policies’ terms, any claims due to asbestos-related

bodily injuries that first arose during Wallace & Gale operations were properly classified

as operations claims—regardless of whether Wallace & Gale had completed operations

before the policies were issued. Therefore, such claims were not subject to aggregate

limits. Id. at 825. By contrast, the insurer-defendants argued that, if a policy took effect

only after a bodily injury-causing operation was completed, then a claim brought under

that policy due to the completed operation should be treated as a completed-operations

claim, subject to that policy’s aggregate limit. Id. at 825–26. The district court in

Wallace & Gale agreed with the insurer-defendants’ interpretation of the policies,

holding as follows:

       If a claimant’s initial exposure occurred while Wallace & Gale was still
       conducting operations, policies in effect at that time will not be subject to
       any aggregate limit. If, however, initial exposure is shown to have
       occurred after operations were concluded or if exposure that began during
       operations continued after operations were complete, then the aggregate

                                            13
       limits of any policy that came into effect after operations were complete
       will apply. Where a given claimant falls within this framework will have to
       be considered on a case-by-case basis.

Id. at 826 (emphasis added) (quoting In re Wallace & Gale Co., 275 B.R. 223, 241 (D.

Md. 2002), modified in part on other grounds, 284 B.R. 557 (D. Md. 2002)).

       On appeal, we affirmed the district court’s judgment. In so doing, we quoted in its

entirety the district court’s conclusion as to the proper classification of claims, and stated

that as a result of this holding, “the insurers who issued general liability policies to

Wallace & Gale for time periods wholly after Wallace & Gale completed its asbestos

installation work will only be liable to the extent of the aggregate limit contained in the

policy.” Id. (emphasis added).

       WECCO concedes that the definition of a “completed operations” claim in its

policies with the Insurers is substantively indistinguishable from the definition of that

term in Wallace & Gale. Accordingly, under Wallace & Gale, “the insurers who issued

general liability policies to [WECCO] for time periods wholly after [WECCO] completed

its asbestos installation work”—like the policies issued by the Insurers to WECCO—

“will only be liable to the extent of the aggregate limit contained in the policy.” Id.

       WECCO nonetheless argues that we should not treat Wallace & Gale as

controlling because the opinion’s analysis “isn’t so clear.” Appellant’s Br. 25. But

WECCO’s assertion that Wallace & Gale’s analysis lacks sufficient clarity to control this

case runs contrary to WECCO’s strategy throughout this litigation, which has been to

seek to move these proceedings to other jurisdictions so as “to avoid Wallace & Gale.”

Id. So, although WECCO may not believe the analysis in Wallace & Gale is “clear,” it

                                             14
surely recognized that Wallace & Gale’s holding as to what claims fall within the

completed-operations hazards of the Insurers’ policies was sufficiently clear to guide

WECCO’s litigation strategy in these proceedings. In any event, we have little difficulty

determining that the holding of Wallace & Gale is controlling in this case.

       WECCO further argues that Wallace & Gale is ambiguous, and therefore not

controlling, because the language from the district court’s opinion quoted by this Court

failed to distinguish between the terms “exposure” and “bodily injury.” Id. at 25–26. But

WECCO’s argument conspicuously ignores that the very next sentence of this Court’s

opinion unambiguously held that “insurers who issued general liability policies to

Wallace & Gale for time periods wholly after Wallace & Gale completed its asbestos

installation work will only be liable to the extent of the aggregate limit contained in the

policy.” 385 F.3d at 826. Accordingly, as to the relevant issue in this case—whether

bodily injury claims arising from asbestos exposure during WECCO operations that

completed prior to the issuance of a policy are subject to the policy’s aggregate limit for

completed-operations claims—this Court’s opinion in Wallace & Gale resolved any

ambiguity in the district court’s opinion.

       In sum, we see no reason to depart from Wallace & Gale’s clear and controlling

interpretation of the completed-operations hazard. Accordingly, we conclude that the

district court correctly declared that any bodily injury claim based on an injury that

occurred during a WECCO operation that completed prior to the start of a policy falls

within the completed-operations hazard of that policy.



                                             15
                                              B.

       Next, WECCO contends that the district court erred in declaring that WECCO, not

the Insurers, bears the burden of proving that a bodily injury claim falls outside of the

products and completed-operations hazards to which the aggregate limits of the Insurers’

policies apply. The Insurers argue that WECCO failed to preserve this argument in the

district court. We agree with the Insurers.

       During the proceedings below, the Insurers moved for partial summary judgment,

seeking, among other things, that the district court make the following declaration:

       To avoid the application of the aggregate limit of any particular policy,
       WECCO bears the burden of proving that the bodily injury that occurred
       during that policy’s policy period arose from asbestos exposure during a
       WECCO operation that was ongoing during such policy period.

Gen. Ins., 107 F. Supp. 3d at 473. In support of their position, the Insurers relied

extensively on National Union Fire Insurance Co. of Pittsburgh v. Porter Hayden Co.,

No. CCB-03-3408, 2012 WL 734170, at *2 (D. Md. Mar. 6, 2012). Like the present

disagreement between WECCO and the Insurers, the parties in National Union disagreed

as to whether, under Maryland law, “demonstrating that a particular claim falls under the

completed operations hazard or the operations hazard is properly part of the prima facie

case (to be proven by Porter Hayden) or in the nature of an exclusion (to be proven by the

Insurers).” Id. The district court concluded that Porter Hayden, as the insured, had the

burden of showing when the operations hazard applies to a claim. Id. In so holding, the

district court reasoned that “[the] insured has the burden of proving every fact essential to

his or her right to recover as part of its prima facie case, and identifying the hazard that


                                              16
provides coverage for a claim is part of that obligation.” Id. (internal quotation marks

omitted).

       Below, in support of their motion for the aforementioned declaration, the Insurers

argued that Porter Hayden’s holding was controlling. In opposing the Insurers’ motion,

WECCO did not challenge the Insurers’ proposed declaration; nor did WECCO dispute

the Insurers’ assertion that Porter Hayden was controlling. To the contrary, as the district

court noted, WECCO instead sought to “shift the focus to an issue not raised in [the]

Insurers’ motion,” that is, whether the Insurers bear the burden of proving that the

aggregate limits of the policies in question have actually been “exhausted.” Gen. Ins.,
107 F. Supp. 3d at 478. But, as the district court correctly recognized, the burden to

prove the applicability of an aggregate limit is separate and distinct from the burden to

prove the exhaustion of such limit.       Id.     Because WECCO failed to challenge the

propriety of this declaration in the proceedings below, it may not attempt to do so now.

See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (“As this court has repeatedly

held, issues raised for the first time on appeal generally will not be considered.”).

                                             C.

       WECCO also takes issue with the district court’s conclusion that St. Paul properly

classified several payments made to claimants on behalf of WECCO as payments for

completed-operations claims, subject to its policies’ aggregate limits. As mentioned

before, the district court correctly held that (1) bodily injury arising from WECCO

operations that concluded prior to the start of a policy falls within the completed-

operations hazard of the policy and (2) WECCO bears the burden of proving that a bodily

                                                17
injury arose from asbestos exposure during a WECCO operation that was ongoing during

the policy’s policy period. See supra Part II.A–B. After considering the evidence in the

record, the district court concluded that several asbestos-related bodily injury claims paid

by St. Paul on behalf of WECCO were completed-operations claims subject to aggregate

limits. In reaching this conclusion, the court noted that there was “no real dispute that

WECCO had ceased the sale and installation of all asbestos products by no later than

1972.” Gen. Ins., 241 F. Supp. 3d at 586. And it relied on WECCO’s own statements

admitting that it failed to identify any evidence indicating it handled, repaired, removed,

or disturbed asbestos-containing materials while St. Paul’s policies were in place. Id.

Thus, the district court concluded that any bodily injury triggering coverage under a St.

Paul policy occurred wholly after WECCO completed its asbestos-related operations and

therefore falls within the completed-operations hazard.

       On appeal, WECCO maintains that the actual date it ceased asbestos-related

operations is irrelevant in determining whether a claim asserted against WECCO is a

completed-operations claim. In particular, WECCO points out that a claimant may allege

that he or she first suffered an asbestos-related bodily injury during a WECCO operation

that took place after 1972, and if the insurer decides to settle, any payout to that claimant

by the insurer should be classified as a payout for an operations claim, not a completed-

operations claim. WECCO, however, has failed to put forward any competent evidence

suggesting that St. Paul settled any claims for individuals alleging asbestos exposure

during post-1972 WECCO operations. Accordingly, we need not—and thus do not—

decide whether an allegation of asbestos exposure during post-1972 WECCO operations

                                             18
gives rise to a completed-operations or operations claim under the terms of the policies.

Therefore, we agree with the district court that the undisputed evidence in the record

establishes that St. Paul properly classified the claims at issue as completed-operations

claims. 4

                                            D.

       WECCO also asserts that the district court erred in declaring that St. Paul had

exhausted the aggregate limits for completed-operations claims within the policies it

issued to WECCO. 5 Below, St. Paul claimed that it paid $32 million on WECCO’s

behalf to resolve asbestos-related bodily injury claims, thereby exhausting the sum total

of its policies’ aggregate limits. In support of its contention, St. Paul produced two “loss

runs”—electronic insurance reports detailing the claims it paid on behalf of WECCO. It

attached these loss runs to an affidavit of Irene Muse, a Regional Director at The




       4
          WECCO’s failure to produce any admissible evidence indicating that the
Insurers mischaracterized operations claims as completed-operations claims leads us to
conclude further that even if the district court erred in allocating the burden to prove the
classification of a claim, such error was harmless. See Humphrey v. Humphrey, 434 F.3d
243, 248 (4th Cir. 2006) (“[E]ven when the trial court imposes the burden of proof on the
wrong party, an appellate court need not remand if that party has not satisfied its more
limited burden of production.”).
       5
         Although U.S. Fire also argued that it properly classified several claims that
cumulatively exhausted the aggregate limits of its policies, the district court never ruled
definitively on its contentions, concluding instead that WECCO’s claims against U.S.
Fire were barred by the applicable statute of limitations. See Gen. Ins., 241 F. Supp. 3d
at 593 n.15.


                                            19
Travelers Indemnity Company (“Travelers”). 6 Over a hearsay objection by WECCO, the

district court admitted the loss runs under the business-records exception to the hearsay

rule set forth in Federal Rule of Evidence 803(6). Id. at 588. Then, after considering the

loss runs and other evidence, the district court declared that St. Paul had exhausted the

aggregate limits of its policies. Id. at 588–90.

       On appeal, WECCO challenges the admissibility of St. Paul’s loss run evidence

under Rule 803(6). “We review the district court’s admission or exclusion of evidence

for an abuse of discretion.” United States v. Lighty, 616 F.3d 321, 351 (4th Cir. 2010).

According to WECCO, the district court abused its discretion in admitting the loss runs

because (1) neither the loss runs nor the data contained therein amount to records “made

at or near the time [the claims were paid] by—or from information transmitted by—

someone with knowledge,” Fed. R. Evid. 803(6)(A); (2) Muse was not qualified to testify

about those loss runs; and (3) the loss runs were generated solely for purposes of this

litigation. We disagree.

       We first address whether the district court abused its discretion in accepting Muse

as a “qualified witness” under 803(6). Under Federal Rule of Evidence 803(6), “[a]

record of an act, event, condition, opinion, or diagnosis” is not excluded by the rule

against hearsay, regardless of whether the declarant is available as a witness, if:

       (A) the record was made at or near the time by—or from information
           transmitted by—someone with knowledge;

       6
       St. Paul and Travelers became corporately affiliated in 2004, and St. Paul’s
computer database was integrated into Traveler’s computer database.


                                             20
      (B) the record was kept in the course of a regularly conducted activity of a
          business, organization, occupation, or calling, whether or not for profit;

      (C) making the record was a regular practice of that activity;

      (D) all these conditions are shown by the testimony of the custodian or
          another qualified witness, or by a certification that complies with Rule
          902(11) or (12) or with a statute permitting certification; and

      (E) the opponent does not show that the source of information or the
          method or circumstances of preparation indicate a lack of
          trustworthiness.

Fed. R. Evid. 803(6) (emphases added).

      WECCO asserts that Muse was not qualified to lay the foundation for the

admission of the loss runs because she lacks personal knowledge of how St. Paul’s

payment records were maintained prior to St. Paul’s affiliation with Travelers and

whether such records were accurately entered into Travelers’ system. But Rule 803(6)

does not “require[] that the records be created by the business having custody of them.”

United States v. Wein, 521 F. App’x 138, 140 (4th Cir. 2013) (quoting United States v.

Duncan, 919 F.2d 981, 986 (5th Cir. 1990)). And a “‘qualified witness’ need not have

personally participated in the creation of the document, nor know who actually recorded

the information.” Id. (quoting United States v. Dominguez, 835 F.2d 694, 698 (7th Cir.

1987)); Dyno Constr. Co. v. McWane, Inc., 198 F.3d 567, 575–76 (6th Cir. 1999) (“All

that is required of the [qualified] witness is that he or she be familiar with the record-

keeping procedures of the organization.”); United States v. Franks, 939 F.2d 600, 602

(8th Cir. 1991). Rather, the qualified witness must be able to testify that the record was

“kept in the course of a regularly conducted business activity and also that it was a

                                           21
regular practice of that business activity to make the record.” United States v. Komasa,

767 F.3d 151, 156 (2d Cir. 2014) (internal quotation marks and alterations omitted).

       The district court found that “since January 2008, Muse oversaw and managed the

handling of claims against WECCO and the supervision of the individual who has been

the primary claims handler on the WECCO account since the late 1990s.” Gen. Ins., 241
F. Supp. 3d at 588 (emphasis added). And Muse also testified that she was familiar with

the process and procedures by which the payment records for St. Paul’s loss runs were

created and maintained. Accordingly, the district court did not abuse its discretion in

deeming Muse a qualified witness under 803(6).

       WECCO also argues that St. Paul’s loss runs are inadmissible because they were

created in the course of litigation and thus are not “verifiably contemporaneous” records

of payments St. Paul made on WECCO’s behalf. Appellant’s Br. at 28. This argument is

meritless. As mentioned before, Muse averred that she supervised the primary claims

handler on the WECCO account. Muse further averred that the information reflected in

the loss runs were recorded by a person with knowledge of the information at or near the

time of the payments reflected therein, and that the information was maintained during

the regular and ordinary course of business. That the loss runs were printed out from

Travelers’ database for purposes of this litigation does not impact the admissibility of the

loss runs because “evidence that has been compiled from a computer database is also

admissible as a business record, provided it meets the criteria of Rule 803(6).” U-Haul

Int’l, Inc. v. Lumbermens Mut. Cas. Co., 576 F.3d 1040, 1043–44 (9th Cir. 2009)

(compiling authorities). Accordingly, we conclude that the district court did not abuse its

                                            22
discretion in admitting St. Paul’s loss runs and concluding that it had exhausted the

aggregate limits of its policies. 7

                                            E.

       Finally, WECCO asks us to reverse the district court’s holding in the alternative

that most of WECCO’s breach-of-contract claims against the Insurers were time-barred.

We review the district court’s statute-of-limitations decision de novo. See Conner v. St.

Luke’s Hosp., Inc., 996 F.2d 651, 652 (4th Cir. 1993).

       The parties agree that, under Maryland law, a three-year statute of limitations

applies to WECCO’s breach-of-contract claims. See Md. Code Ann., Cts. & Jud. Proc.

§ 5-101. To determine whether WECCO timely filed its breach-of-contract claims, the

district court first looked to the specific breach alleged in WECCO’s complaint—that

“U.S. Fire and St. Paul improperly allocated settled operations claims as settled

completed operations claims, and subjected those claims improperly to the aggregate

limit of liability in their policies,” resulting in the premature exhaustion of the aggregate

limits. Gen. Ins., 241 F. Supp. 3d at 590. The district court then concluded that the

statute of limitations began to run with respect to WECCO’s claims when the Insurers

informed WECCO that the aggregate limits of their polices had been exhausted. Id. at

591, 593.


       7
       Because we conclude that St. Paul’s loss runs were sufficient to sustain summary
judgment on the question of exhaustion, we decline to address whether the district court
abused its discretion in admitting a paralegal’s report summarizing various records
produced by St. Paul to WECCO in support of St. Paul’s exhaustion argument.


                                             23
       Specifically, with respect to the primary policies issued by the Insurers to

WECCO, the district court found that the statute of limitations began to run on

WECCO’s breach-of-contract claims, at the latest, in 2003, when the Insurers first

notified WECCO that the aggregate limits had been reached on those policies. Id. at 589,

593. And with respect to U.S. Fire’s umbrella polices, the district court found that the

statute of limitations began to run, at the latest, in January 2009, when U.S. Fire notified

WECCO that its umbrella policies’ limits were exhausted.          Id. at 593.   Given that

WECCO did not assert breach-of-contract claims against the Insurers until January 14,

2013—more than three years after the Insurers’ notices—the district court concluded that

almost all of WECCO’s breach-of-contract claims were time-barred. 8

       On appeal, WECCO contends that the Insurers’ notices amounted to nothing more

than an anticipatory breach—giving WECCO the option to sue at that time. According to

WECCO, the Insurers did not actually breach their contracts with WECCO until they first

refused to defend and indemnify WECCO against asbestos-related bodily injury claims.

Each claim the Insurers have declined to pay since that time constitutes a new breach,

WECCO maintains, subject to a new statute-of-limitations period. Thus, as WECCO

sees it, the Insurers have breached their contracts with WECCO as recently as February

2015, when they refused to make contractually obligated payments on behalf of WECCO.

We disagree.

       8
        Because St. Paul did not inform WECCO that the aggregate limits of its two
“umbrella” policies had been exhausted until June 2013, the court did not find WECCO’s
claims against those policies time-barred. Id. at 589 n.9.


                                            24
       As the district court recognized, WECCO did not allege that the Insurers breached

their contracts with WECCO by refusing to defend or indemnify WECCO against any

particular claims alleging asbestos-related bodily injury.      To the contrary, WECCO

alleged that the Insurers “breached their obligations under their policies” by their

“improper allocation of settled operations claims as settled completed operations claims.”

J.A. 1233 (emphasis added). In determining at which point a cause of action begins to

accrue, Maryland courts abide by “the discovery rule, which now applies generally in all

civil actions, and which provides that a cause of action accrues when a plaintiff in fact

knows or reasonably should know of the wrong.” Hecht v. Resolution Tr. Corp., 635
A.2d 394, 399 (Md. 1994).

       Here, WECCO was aware of the way in which the Insurers were classifying the

claims they paid on behalf of WECCO since at least 2003 (with respect to the primary

policies issued to WECCO) and 2009 (with respect to U.S. Fire’s umbrella policies).

Accordingly, we agree with the district court’s conclusion that most of WECCO’s

breach-of-contract claims are barred by the applicable statute of limitations.



                                           III.

       For reasons stated above, we affirm the judgment of the district court.

                                                                                 AFFIRMED




                                             25